DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 14, 15 and 18-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
1). Claim 5, and thus depending claims 6, 7, 14, 15, 18-20, 31 and 32, recites the limitations “An optical system of a convergence point in an access ring comprising N optical modules comprising a first optical module, a second optical module, and a third optical module, …, wherein the first optical module of the convergence point comprises: 
a first multiplexer/demultiplexer coupled to the second optical module and to third optical module and configured to: 
receive a first optical signal from the third optical module; 
separate a second optical signal and a third optical signal from the first optical signal, wherein the second optical signal has a first wavelength and the third optical signal has a second wavelength; 
transfer the second optical signal to a first optical receiver; and 
transfer the third optical signal to the second optical module; 
the first optical receiver coupled to the first multiplexer/demultiplexer and configured to: 
receive the second optical signal, wherein an operating wavelength of the first optical receiver is the first wavelength; and 
convert the second optical signal into a first electrical signal; 
a signal processor coupled to the first optical receiver and the first multiplexer/demultiplexer and configured to: 
process the first electrical signal into at least two first electrical signals; and 

a first optical transmitter coupled to the signal processor and operating at a third wavelength, wherein the first optical transmitter is configured to transmit a fourth optical signal comprising the third wavelength, and wherein the third wavelength is a different wavelength than the first wavelength of the first optical receiver.”
According to the claims, the first multiplexer/demultiplexer in the first optical module of the convergence point receives a first optical signal from the third optical module, and sends portion (“the second optical signal”) of the first optical signal to a receiver (the first optical receiver) in the first optical module.
However, as shown in Figure 6 (also Figure 10) of the original disclosure, the convergence point has three modules, and the first optical module (Optical module 1), receives optical signals from the access points that are outside of the convergence point (also refer Figures 3 and 8); the multiplexer/demultiplexer 5040 (or 704 in Figure 10) receives optical signals from the third optical module (Optical module 3), but, the optical signals from the third optical module are not separated into “a second optical signal and a third optical signal from the first optical signal, wherein the second optical signal has a first wavelength and the third optical signal has a second wavelength; transfer the second optical signal to a first optical receiver”; as shown in Figures 6 and 10, the optical signals from the third optical module is directly passed by the multiplexer/demultiplexer 5040 (or 704 in Figure 10) and sent to access points outside the convergence point. 
The receiver (e.g., 5032) in any one of the optical module in the convergence point does not receive signals from a transmitter (5031) of another optical module in the from the third optical module; separate a second optical signal and a third optical signal from the first optical signal, wherein the second optical signal has a first wavelength and the third optical signal has a second wavelength; transfer the second optical signal to a first optical receiver”. 
2). Claims 6 and 22, and thus depending claims 7, 18, 23 and 24, recites the limitations “wherein the second multiplexer/demultiplexer is coupled to the third optical module and configured to: receive the fourth optical signal comprising the third wavelength from the first optical transmitter; combine a fifth optical signal from the second optical module and the fourth optical signal into a sixth optical signal; and send the sixth optical signal to the third optical module”. As shown in Figure 6, the multiplexer/demultiplexer 5042 is the second multiplexer/demultiplexer of the first optical module. However, the multiplexer/demultiplexer 5042 does not “combine a fifth optical signal from the second optical module and the fourth optical signal into a sixth optical signal; and send the sixth optical signal to the third optical module”. The combined signal is sent to the access points outside the convergence point. 
3). Claim 21, and thus depending claims 22-30, recites the limitations “wherein the first optical module of the convergence network device comprises: 
a first multiplexer/demultiplexer coupled to the second optical module and to third optical module and configured to: 
receive a first optical signal from the third optical module; 

transfer the second optical signal to a first optical receiver; and 
transfer the third optical signal to the second optical module; 
the first optical receiver coupled to the first multiplexer/demultiplexer and configured to: 
receive the second optical signal, wherein an operating wavelength of the first optical receiver is the first wavelength; and 
convert the second optical signal into a first electrical signal; 
a signal processor coupled to the first optical receiver and the first multiplexer/demultiplexer and configured to: 
process the first electrical signal into at least two first electrical signals, and 
send the at least two first electrical signals to the line board; and 
a first optical transmitter coupled to the signal processor and operating at a third wavelength, wherein the first optical transmitter is configured to transmit a fourth optical signal comprising the third wavelength, and wherein the third wavelength is a different wavelength than the first wavelength of the first optical receiver.”
According to the claims, the first multiplexer/demultiplexer in the first optical module of the convergence point receives a first optical signal from the third optical module, and sends portion (“the second optical signal”) of the first optical signal to a receiver (the first optical receiver) in the first optical module.

The receiver (e.g., 5032) in any one of the optical module in the convergence point does not receive signals from a transmitter (5031) of another optical module in the convergence point. That is, the first optical module does not “receive a first optical signal from the third optical module; separate a second optical signal and a third optical signal from the first optical signal, wherein the second optical signal has a first wavelength and the third optical signal has a second wavelength; transfer the second optical signal to a first optical receiver”.
4). Claims 29 and 31, and thus depending claims 30 and 32, recites the limitations “wherein the first multiplexer/demultiplexer is coupled to the third optical module and configured to: receive the fourth optical signal comprising the third wavelength from the first optical transmitter; combine a fifth optical signal from the send the sixth optical signal to the third optical module”. The combined signal is sent to the access points outside the convergence point.

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             November 20, 2021